— Appeal from an order of the *1149Supreme Court, Erie County (Paula L. Feroletto, J.), entered April 27, 2007 in a personal injury action. The order granted the motion of third-party plaintiff for summary judgment on the third-party complaint.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Hurlbutt, J.P, Smith, Centra, Green and Pine, JJ.